DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9 August 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant appears to have included separate documents intended as English translations of the abstract of the documents that have not been considered, but the documents in the IFW are too blurry to even determine which one belongs to which reference in the IDS, let alone serve as a viable English translation.

Specification
The disclosure is objected to because of the following informalities: on page 8, line 8, the specification refers to “the membrane 8.”  However, the specification previously identifies the membrane with the reference numeral “7” and “7” is used to identify the membrane in the drawings..  


Drawings
The drawings are objected to because Fig. 1 uses the reference numeral “3” to identify the sensor unit, but the arrow from “3” does not point at a clear component in the figure.  Rather, it appears to point at the same medium identified by reference numeral “2a”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites:
A method for monitoring a condition of a vibronic sensor, which serves for determining and/or monitoring at least one process variable of a medium in a container and includes at least one sensor unit having a mechanically oscillatable unit, the method including steps of: ascertaining a measured value for at least one physical and/or chemical variable characteristic for the vibronic sensor, while the vibronic sensor is located at/in its location of use; comparing the measured value for the physical and/or chemical variable characteristic with a reference value for the physical and/or chemical variable characteristic; and ascertaining a condition indicator from the comparison.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).

The entirety of the claimed method is abstract, because, while a vibronic sensor itself is not an abstract object, there is no step or act recited in the claim that cannot be performed as a mental process, entirely by human observation and evaluation.  Monitoring a condition of a sensor, particularly as defined by the steps in the body of the claim, is an evaluation of the sensor that can be performed manually.  The act of “ascertaining a measured value” is not even clearly an act of measurement, but rather may simply refer to the observation and comprehension of the measured result that could be performed mentally by a human.  Comparison of data is well-understood to fall under the umbrella of mental processes.  Finally, “ascertaining a condition indicator” can be understood as an evaluation of the comparison result, which also may be performed mentally.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the claim does not include additional elements.  
Claim 12 further recites “wherein a deviation between the measured value and the reference value is determined, and wherein the condition indicator is ascertained based on the deviation.”  Determining a deviation is a mathematical calculation, and ascertaining a “condition indicator” based on that calculation is a mental process.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claim 13 further recites “wherein the reference value is a value of the physical and/or chemical variable characteristic corresponding to a delivered condition of the vibronic sensor.”  Further specifying the nature of the reference value does not alter the fact that it is used solely in an operation of mental comparison.
Claim 14 further recites “wherein the reference value and/or the associated measured value for the physical and/or chemical variable characteristic is/are recorded in a data sheet.”  The use of a data sheet merely highlights the Examiner’s position that the method can be performed mentally by a person reading values and evaluating based on those values.
Claim 15 further recites “wherein the reference value and/or the associated measured value for the physical and/or chemical variable characteristic are/is stored in an Internet based file or database.”  Use of an Internet based file or database simply signifies implementation of the abstract idea by means of a computing device, which does not amount to a practical application or significantly more than the abstract idea.
Claim 16 further recites “wherein the comparison of the measured value with the reference value is performed at a process site.”  The term “process site” is so broad and general it effectively does not limit where the method is performed and any human mental process will necessarily be performed while the person is at some location where some process occurs.  Thus, the claim does not add a practical application or amount to significantly more than the abstract idea. 
Claim 17 further recites “wherein the physical and/or chemical variable characteristic is a frequency, an amplitude, a phase difference between an excitation signal and a received signal, or a voltage.”  Further specifying the kind of data that is ascertained and compared does not alter the fact that the method only involves mental processing of the data and, thus, does not amount to significantly more than an abstract idea.
Claim 18 further recites “wherein the mechanically oscillatable unit is a membrane, a single tine or an oscillatory fork.”  As noted with respect to claim 11, the claimed method does not involve any active step of using the vibronic sensor.  Thus, further specificity of the device is insufficient to render the claim eligible, because the method nevertheless only involves observing and thinking about the sensor.
Claim 19 further recites “wherein, according to the condition indicator, a statement concerning occurrence of accretion, corrosion, abrasion, or a cable break, or concerning penetration of moisture into at least one component of the vibronic sensor is generated and/or output.”  At best, this limitation refers to insignificant extra-solution output of results.  However, the claim also fails to point out any component that performs the generation or output.  A human person is certainly capable of mentally generating a “statement.”  Thus, the added limitation of the claim may also be regarded as part of the abstract idea, and the claim as a whole does not amount to significantly more than the abstract idea.
Claim 20 further recites “wherein the physical and/or chemical variable characteristic is a resonant frequency of the vibratory sensor; wherein, when the measured value is greater than the reference value, then according to the condition indicator a statement is output concerning corrosion or abrasion in the region of the oscillatable unit, concerning abrasion of a coating of the oscillatable unit, concerning a defect of the oscillatable unit, or concerning presence of an accretion on the oscillatable unit; or wherein, when the measured value is less than the reference value, then generated and/or output as the condition indicator is a statement concerning corrosion or abrasion in the region of the oscillatable unit and/or of a driving/receiving unit of the vibronic sensor, or concerning diffusion of a medium into a coating of the oscillatable unit.”  The added limitations only further elaborate on the mental processes of claim 11 by indicating which types of judgments should be made under which conditions.  This does not alter the fact that the steps are mental processes that may be performed in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears et al. (US PGPub 20110226054).

Regarding claim 11, Sears discloses a method for monitoring a condition of a vibronic sensor (vibrating fork level sensor, Abstract; 5A and 5B Fig. 1 and [0033]), which serves for determining and/or monitoring at least one process variable of a medium (fluid levels 7, Fig. 1 and [0033]) in a container (tank 6, Fig. 1 and [0033]) and includes at least one sensor unit (11, Fig. 2 and [0039]) having a mechanically oscillatable unit (fork assembly 10 projecting from a body 11 … oscillating electric potential causes the fork assembly 10 to vibrate, Fig. 2 and [0039]), the method including steps of: 
ascertaining a measured value for at least one physical and/or chemical variable characteristic for the vibronic sensor, while the vibronic sensor is located at/in its monitoring the natural operating frequency over time, [0038]; electronics package determined and responds to frequency changes, [0039]); 
comparing the measured value for the physical and/or chemical variable characteristic with a reference value for the physical and/or chemical variable characteristic (Changes in the normal operating frequency are compared with previous measurements, Abstract; monitoring any change in said operating frequency, [0010]); and ascertaining a condition indicator from the comparison (used to detect significant levels of coating build-up on the fork, Abstract; dry operating frequency declines over time due to coating … alert generated, [0047]; alert is generated when the dry operating frequency has shifted by more than a defined limit, [0048]; fork coating … decreases in operating frequency are observed and analysed … fork corrosion … increases in operating frequency are observed and analysed, [0055]).

Regarding claim 12, Sears teaches the method of claim 11, wherein a deviation between the measured value and the reference value is determined, and wherein the condition indicator is ascertained based on the deviation (alert … operating frequency differs from an earlier measurement of said operating frequency by a predetermined amount, [0014]; decisions or predictions about fork deterioration as the measured frequency differs from the original calibration frequency, [0038]).

Regarding claim 13, Sears teaches the method of claim 11, wherein the reference value is a value of the physical and/or chemical variable characteristic corresponding to a delivered condition of the vibronic sensor (thresholds are preferably related to the initial calibration frequency which is established at the time of manufacture, [0041]).

Regarding claim 16, Sears teaches the method of claim 11, wherein the comparison of the measured value with the reference value is performed at a process site (analysis … is undertaken within the instrument, [0056]). 

Regarding claim 17, Sears teaches the method of claim 11, wherein the physical and/or chemical variable characteristic is a frequency (monitoring the natural operating frequency over time, [0038]; electronics package determined and responds to frequency changes, [0039]), an amplitude, a phase difference between an excitation signal and a received signal, or a voltage.

Regarding claim 18, Sears teaches the method of claim 11, wherein the mechanically oscillatable unit is a membrane, a single tine or an oscillatory fork (fork assembly 10 … oscillating electric potential causes the fork assembly 10 to vibrate, Fig. 2 and [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 11 above, and further in view of Measurement Computing (“Data Acquisition Handbook: A Reference for DAQ and Analog & Digital Signal Conditioning”).

Regarding claim 14, Sears teaches the method of claim 11.  Sears does not necessarily teach that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic is/are recorded in a data sheet.
However, Sears does teach to the reference value and/or the associated measured value for the physical and/or chemical variable characteristic (periodically storing measurement of said operating frequency, [0010]; measuring and storing in memory the natural dry operating frequency, [0047]).  Thus, Sears only fails to disclose the method of storage.  Use of a data sheet to record such data was known in the art.  For example, Measurement Computing teaches that smart sensors contain a Transducer Electronic Data Sheet (TEDS), which stores information regarding a transducer’s characteristics, including reference frequency (pg. 125, left column, first paragraph).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention wad effectively filed, to modify Sears such that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic is/are recorded in a data sheet.  Recording reference data and measurements in a data sheet would have been a known method of storing the requisite data of Sears, yielding predictable results, and providing easy access to data needed to assess the condition of the vibrating fork level sensor of Sears.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 11 above, and further in view of Cypes et al. (US PGPub 20070017291).

Regarding claim 15, Sears teaches the method of claim 11.  Sears does not necessarily teach that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic are/is stored in an Internet based file or database.
However, Sears does teach to the reference value and/or the associated measured value for the physical and/or chemical variable characteristic (periodically storing measurement of said operating frequency, [0010]; measuring and storing in memory the natural dry operating frequency, [0047]).  Thus, Sears only fails to disclose the method of storage.  Nevertheless, the use of a database to store characteristic data of a sensor is known in the relevant art.  For example, Cypes discloses use of a database of known variables for specific calibrated tuning forks.  The reference and measured variables of Sears would certainly meet the category of known tuning fork variables, and use of a database would aid in quickly accessing the necessary data to assess the condition of the vibrating fork level sensor of Sears.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Sears such that the reference value and/or the associated measured value for the physical and/or chemical variable characteristic are/is stored in an Internet based file or database.  Use of a . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears as applied to claim 11 above, and further in view of Lopatin et al. (US PGPub 20150047428).

Regarding claim 19, Sears teaches the method of claim 11.  Sears does not necessarily teach that according to the condition indicator, a statement concerning occurrence of accretion, corrosion, abrasion, or a cable break, or concerning penetration of moisture into at least one component of the vibronic sensor is generated and/or output.
However, Sears does teach that the condition indicator may concern occurrence of accretion (coating build-up on the fork, Abstract; [0004], [[0036], [0047], [0053], [0055]) or corrosion  ([0004], [0037], [0055]) of the fork assembly, which is a component of the vibronic sensor.  Thus, the only aspect that Sears fails to disclose is that the alert explicitly includes a statement concerning occurrence of the accretion or corrosion that is generated and/or output.  Lopatin describes a corrosion alarm with an output signal that includes a statement concerning whether corrosion has occurred in an oscillatable unit ([0044]).  Such a statement would have been of obvious benefit in the context of Sears to enable a user to be informed of the cause of the alert.


Regarding claim 20, Sears teaches the method of claim 11, wherein the physical and/or chemical variable characteristic is a resonant frequency of the vibratory sensor ([0003]; monitoring the natural operating frequency, [0038]). Sears does not necessarily teach that when the measured value is greater than the reference value, then according to the condition indicator a statement is output concerning corrosion or abrasion in the region of the oscillatable unit, concerning abrasion of a coating of the oscillatable unit, concerning a defect of the oscillatable unit, or concerning presence of an accretion on the oscillatable unit; or wherein, when the measured value is less than the reference value, then generated and/or output as the condition indicator is a statement concerning corrosion or abrasion in the region of the oscillatable unit and/or of a driving/receiving unit of the vibronic sensor, or concerning diffusion of a medium into a coating of the oscillatable unit. 
However, Sears does teach that the condition indicator may concern occurrence of accretion (coating build-up on the fork, Abstract; [0004], [[0036], [0047], [0053], [0055]) or corrosion  ([0004], [0037], [0055]) of the fork assembly, which is a component 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Sears such that when the measured value is greater than the reference value, then according to the condition indicator a statement is output concerning corrosion or abrasion in the region of the oscillatable unit, concerning abrasion of a coating of the oscillatable unit, concerning a defect of the oscillatable unit, or concerning presence of an accretion on the oscillatable unit; or wherein, when the measured value is less than the reference value, then generated and/or output as the condition indicator is a statement concerning corrosion or abrasion in the region of the oscillatable unit and/or of a driving/receiving unit of the vibronic sensor, or concerning diffusion of a medium into a coating of the oscillatable unit.  Generating and outputting a statement concerning accretion or corrosion would help to better inform the user of the cause of an alert.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urban (US PGPub 20120174671) teaches detecting accretion on an oscillatable unit based on time behavior of amplitude of a received signal and displaying a corresponding error report.
Woehrle (US PGPub 20070205772) teaches monitoring a vibration level switch by comparing frequency to a stored reference value and if the frequency deviates too much from the reference moving the switch to a malfunction mode.
Wolf et al. (US PGPub 20070199379) teaches monitoring changes in a corroding tuning fork mechanical oscillator and comparing with a reference fork.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM R CASEY/Examiner, Art Unit 2862  
                                                                                                                                                                                                      /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864